 Case: 4:20-cv-00655-RLW Doc. #: 36 Filed: 05/21/20 Page: 1 of 6 PageID #: 774



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ST. LOUIS COUNTY, MISSOURI,                     )
                                                )
          Plaintiff,                            )    Cause No. 4:20-CV-655 RLW
                                                )
v.                                              )
                                                )
HOUSE OF PAIN GYM SERVICES, LLC,                )
et al.,                                         )
                                                )
          Defendants.                           )

PLAINTIFF ST. LOUIS COUNTY, MISSOURI’S REPLY IN SUPPORT OF AMENDED
  MOTION FOR TEMPORARY RESTRAINING ORDER AND, AS APPLICABLE,
   SUPPLEMENTAL OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

          Resolution of the County’s Amended Motion for TRO and Defendants’ Motion to Dismiss

boils down to whether the Court believes the County can promulgate and enforce its public health

orders enacted in response to COVID-19. The County respectfully submits that it, like other local

governments around the country, can, and that the wisdom of such orders is the province of the

County—not Defendants and, except in the most extreme of cases, not the Court.

          Like the gym in SH3 Health Consulting, Defendants are understandably frustrated by the

current situation. Defendants want to open their gyms, generate revenue, and pay their employees.

The County wants this, too. Public health orders such as the County’s New Guidelines can, and

oftentimes do, cause hardships.      Since the outbreak of COVID-19, individuals have been

temporarily limited in their activities and movement. Many businesses have been temporarily

closed and some, like Defendants’ gyms, should remain that way. But these hardships do not

excuse Defendants’ noncompliance with the County’s New Guidelines. And they are not cause

for the Court to effectively lift the County’s carefully crafted (and continually evolving) public

health order designed to protect the lives of the members of the community from COVID-19.



2380252
 Case: 4:20-cv-00655-RLW Doc. #: 36 Filed: 05/21/20 Page: 2 of 6 PageID #: 775



I.     The County—Not Defendants and not the Court—Is Responsible for Crafting Public
       Health Orders in Response to COVID-19.

       Defendants challenge the wisdom of the County and its Director of the Department of

Public Health, Dr. Emily Doucette, in presently precluding gyms from reopening while allowing

other businesses to do so. Defendants, undoubtedly earnestly, believe that they can operate safely.

       Defendants are effectively asking this Court to become the County’s public health director,

studying the continually evolving information regarding COVID-19 and deciding whether or not

certain businesses or activities carry a heightened risk of spreading COVID-19 in the community.

That is not a proper function for this Court. As Judge Clark recently observed, “[d]uring a public

crisis, a court has no authority to determine the most effective measures for protecting the public

– that ‘judgment must be left to the governing state authorities.’” SH3 Health Consulting, LLC v.

Page, No. 4:20-CV-00605 SRC, 2020 WL 2308444, at *6 (E.D. Mo. May 8, 2020) (quoting In re

Abbott, 954 F.3d 772, 792 (5th Cir. 2020)). Judge Clark’s well-reasoned opinion is grounded in

the recent explications of the Eighth Circuit, which in turn drew upon the longstanding precedent

of the Supreme Court. See In re Rutledge, 956 F.3d 1018, 1028 (8th Cir. 2020) (“In our analysis,

we must take care not to ‘usurp the functions of another branch of government,’ such as by

‘second-guess[ing] the state’s policy choices in crafting emergency public health measures.’”

(quoting Jacobson v. Massachusetts, 197 U.S. 11, 25 (1905) and In re Abbott, 954 F.3d at 784)).

       The County—specifically, Dr. Doucette—concluded that some businesses naturally create

“certain types of congregation” that carry a “very high risk of transmission of COVID-19.” (New

Guidelines, § III.7.) Gyms and fitness centers are two such businesses. (Id.)

       Defendants are free to disagree with Dr. Doucette’s conclusions. The Court need not agree

with them, either. But the determination of how best to respond to a public health crisis lies with

the County and Dr. Doucette. Judicial intervention is appropriate only when the public health



                                                 2
 Case: 4:20-cv-00655-RLW Doc. #: 36 Filed: 05/21/20 Page: 3 of 6 PageID #: 776



order: (1) has no real or substantial relation to the protection of the public health, morals, or safety;

or (2) is, “beyond all question, a plain, palpable invasion” of rights secured by the fundamental

law.” In re Rutledge, 956 F.3d at 1027. Neither can be said to be true in this case. See, e.g., id.

at 1027-32; SH3 Health Consulting, 2020 WL 2308444, at *4-10; Frank v. City of St. Louis, No.

4:20-CV-00597 SEP, 2020 WL 2116392, at *3-4 (E.D. Mo. May 2, 2020).

II.     Defendants Cannot Use the Mere Existence of the County’s Public Nuisance
        Ordinance as a Shield for Violating the County’s COVID-19 Public Health Order.

        “It is well-established that equity may enjoin acts or conduct constituting a public

nuisance.” State ex rel. Collet v. Scopel, 316 S.W.2d 515, 521 (Mo. 1958); see State ex rel. Collet

v. Errington, 317 S.W.2d 326 (Mo. 1958); State ex rel. Schmitt v. Henson, 2020 WL 1862001 (Mo.

Ct. App. Apr. 14, 2020). Indeed, “it is not even a debatable question that injunction is a proper

remedy for the abatement of a public nuisance, and this is true even though the party creating or

continuing the public nuisance may also be liable to prosecution under the state or city laws.” City

of Kansas City v. Mary Don Co., 606 S.W.2d 411, 415 (Mo. Ct. App. 1980).

        The presence of a local ordinance prohibiting public nuisances thereunder and creating an

administrative process for prosecuting such violations does not preclude a local government from

seeking injunctive relief against a public nuisance. See id. (“[A] court of equity is not divested of

jurisdiction to enjoin the maintenance of a public nuisance simply by reason of the fact that

maintenance of the public nuisance also constitutes a violation of certain criminal or quasi-crimina l

statutes or ordinances.”); City of Sturgeon v. Wabash Railway Co., 17 S.W.2d 616, 619 (Mo. Ct.

App. 1929); see also Scopel, 316 S.W.2d at 522 (“[W]e should not stay the strong arm of equity

because there is no specific statutory authorization for injunctive relief . . . particularly where, as

here, defendant has violated the applicable statutes openly, arrogantly and persistently.”).

        Defendants insist that the Court cannot enjoin their refusal to comply with the New



                                                   3
 Case: 4:20-cv-00655-RLW Doc. #: 36 Filed: 05/21/20 Page: 4 of 6 PageID #: 777



Guidelines because the County has a public nuisance ordinance. This contention is untenable.

Defendants rely on City of Independence v. DeWitt, but, in that case, the City failed to argue that

it had no adequate remedy at law and, on the contrary, the City’s ordinance entitled the City to

take immediate action to abate the public nuisance. 550 S.W.2d 840, 844-45 (Mo. Ct. App. 1977).

        This gets to the crux of the issue: Defendants do not earnestly seek a declaration by the

County Director of the Department of Public Works. Defendants are indisputably and openly

violating the order (unlike the gym in SH3 Health Consulting, which complied with the order while

also challenging it). 1   What Defendants actually desire—undue delay—is precisely why the

County’s ordinance is not an adequate remedy at law. The administrative process for abating

public nuisances under the ordinance is a multi-month endeavor. The object of enforcing the New

Guidelines is to help prevent the spread of the deadly, highly communicable COVID-19 virus in

the County, which has already been disproportionately impacted compared to the rest of the State.

See SH3 Health Consulting, LLC, 2020 WL 2308444, at *2. In short, the County’s public nuisance

ordinance provides no adequate remedy in this case. See State ex rel. Missouri Highway & Transp.

Comm’n v. Marcum Oil Co., 697 S.W.2d 580, 581 (Mo. Ct. App. 1985) (distinguishing DeWitt

and upholding grant of injunctive relief); Mary Don, 606 S.W.2d at 415–16 (“Surely the City

should not be rendered impotent to seek injunctive relief to protect the health, safety and welfare

of its citizenry from ordinance violations when the supporting factual averments also lend

themselves to being construed as pleading the maintenance of a public nuisance.”). There is no

exclusivity—in law or otherwise—that limits the County’s right to seek equitable relief to enforce

public health orders enacted during a public health crisis.



        1
        Also unlike the gym in SH3 Health Consulting, F Four, its owner, and a gym member
have sued Dr. Page, Dr. Doucette, and County Counselor Beth Orwick individually, for monetary
damages, in connection with the County’s public health orders. Case No. 4:20-cv-00656-RLW.


                                                  4
 Case: 4:20-cv-00655-RLW Doc. #: 36 Filed: 05/21/20 Page: 5 of 6 PageID #: 778



       Defendants should not be permitted to violate the New Guidelines simply because the

County has a public nuisance ordinance that is invoked in certain situations, such as an unkempt

lawn. Neither Missouri law nor equity demand, much less permit, such an absurd result.

                                          CONCLUSION

       Missouri law empowers local health authorities, such as the County Department of Public

Health, to issue orders, such as the New Guidelines, “which may be necessary for the particular

locality.” Mo. Rev. Stat. § 192.290. No doubt recognizing the disproportionate impact of COVID-

19 on different localities in the State, the State Department of Health and Senior Services did not

declare there to be a “statewide pandemic,” see 19 CSR 20-20.010(37); 19 CSR 20-20.050(3),

instead leaving the task of promulgating more restrictive public health requirements to local public

health officials. (See authorities cited in ECF No. 27, p. 15.).

       The County seeks immediate injunctive relief to compel Defendants’ compliance with the

New Guidelines.      The spread of COVID-19 must be slowed.            Some businesses, such as

Defendants’ gyms, presently are believed to now pose too great of a risk to reopen. This will not

always be the case. Defendants’ open defiance of the New Guidelines, however, is lawless,

undermines this goal, and endangers the health and safety of the community. The County prays

this Court issue the immediate injunctive relief requested.

       Finally, the County requests that the visitors of Defendants’ gym be informed of their

heightened exposure to COVID-19 and have COVID-19 testing made available to them at

Defendants’ expense. Notification can be accomplished, with adequate assurances, by Defendants.

No one need be “forcibly” tested. Upon the Court’s Order, the County will meet-and-confer with

Defendants to craft the notification. But if Defendants’ members wish to have testing, it is only

equitable that Defendants—who acted in contravention to the public health order—pay for it.




                                                  5
 Case: 4:20-cv-00655-RLW Doc. #: 36 Filed: 05/21/20 Page: 6 of 6 PageID #: 779



                                           Respectfully submitted,

                                           LEWIS RICE LLC

Dated: May 21, 2020                 By:     /s/ Neal F. Perryman
                                           Neal F. Perryman, #43057 (MO)
                                           Michael L. Jente, #62980 (MO)
                                           600 Washington Avenue, Suite 2500
                                           St. Louis, Missouri 63101
                                           Telephone: (314) 444-7661
                                           Facsimile: (314) 612-7661
                                           nperryman@lewisrice.com
                                           mjente@lewisrice.com

                                           and

                                           BETH ORWICK
                                           COUNTY COUNSELOR

                                           Steven J. Capizzi, #56209 (MO)
                                           Emily B. Allison, #67304 (MO)
                                           Associate County Counselor
                                           41 S. Central Avenue, Ninth Floor
                                           Clayton, MO 63105
                                           (314) 615-7042 (tel); (314) 615-3732 (fax)
                                           scapizzi@stlouisco.com
                                           eallison@stlouisco.com

                                           Attorneys for Plaintiff
                                           St. Louis County, Missouri




                                       6
